Citation Nr: 1410580	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic pancreatitis.

2.  Entitlement to service connection for a bleeding stomach ulcer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel





INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from October 2003 to April 2004, and served on active duty from November 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010 rating decision in which the RO denied the Veteran's service connection claims for chronic pancreatitis and a bleeding stomach ulcer.  In October 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals a January 2014 Informal Hearing Presentation from the Veteran's representative and VA treatment records dated from April 2007 to January 2013.  The additional documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pancreatitis was not shown during active service or a period of ACDUTRA, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between the chronic pancreatitis diagnosed post service and any period of the Veteran's service.


3.  A bleeding stomach ulcer was not shown in service or during a period of ACDUTRA, and there is no competent evidence or opinion even suggesting that there exists a  medical nexus between the bleeding stomach ulcer diagnosed post service and any period of the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pancreatitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a bleeding stomach ulcer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a May 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, the May 2010 letter provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.   The Board finds that no further RO actions on these claims, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed disabilities.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in connection with the claims for service connection on appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Veteran contends that she is entitled to service connection for chronic pancreatitis and a bleeding stomach ulcer.

The Board notes, at the outset, that the Veteran's service treatment records, for both her period of ACDUTRA and her period of active duty service, are negative for any complaints, findings, or diagnoses pertaining to any  pancreatitis or a stomach ulcer.  Hence, no chronic disability with respect to either gastrointestinal (GI) disability was shown during any such period.

Post-service VA treatment records dated from April 2007 to February 2010 note the Veteran's complaints of abdominal pain, constipation, and diarrhea.  In January 2010, the Veteran reported experiencing abdominal pain and constipation that began 3-4 weeks earlier.  A February 2010 ultrasound revealed no abnormalities.  Later that same month, the Veteran underwent an esophagogastroduodenoscopy (EGD) and an endoscopic ultrasound (EUS) of the upper gastrointestinal tract.  The EGD revealed a small clean-based gastric body ulcer and the EUS revealed chronic pancreatitis which the examiner noted was likely the cause of the Veteran's abdominal pain.  Thereafter, VA treatment records note continual prescriptions relating to her claimed disabilities.

In the present case, the Veteran does have current diagnoses of chronic pancreatitis and a bleeding stomach ulcer; however, the evidence of record simply does not support finding that the Veteran's abdominal disorders began in or have continued since her periods of ACDUTRA or active duty service, or that even suggests that there otherwise exists a medical nexus between either diagnosed disability and any period of service.  

The Board observes that the Veteran, as a layperson, is competent to report that about which she has personal knowledge, to include her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Such assertions  must be weighed against the other evidence of record.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, however, in connection with these claims, the Veteran has not advanced any specific assertions whatsoever as to the onset or continuity of symptoms of pancreatitis and/or stomach ulcer during or since her periods of ADUCTRA and active duty service.  Indeed,  the Veteran's first documented complaints of a GI nature were not  noted until January 2010 (at which time she stated that her abdominal pain had begun 3-4 weeks earlier, and she does not now contend otherwise), and the diagnoses of her current disorders do not appear in the record until February 2010.  The Board notes that both the first documented complaints and the first documented diagnoses were approximately four years after she separated from active duty service-a factor which tends to weigh against an award of service connection.  The gap in time from service separation and the first recorded complaints of GI symptoms is not consistent with a finding of chronic disability incurred during service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, while the Veteran's VA treatment records reflect continued problems with and care for (to include through prescribed medication) chronic pancreatitis and bleeding ulcers, these records include no medical opinion or comment whatsoever even suggesting there exists a medical nexus, or relationship, between either disability and service.  Furthermore, neither the Veteran nor her representative has presented or identified any such evidence or opinion, and on these facts, no VA examination or other action to obtain a medical etiology in connection with either claim is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability, or persistent or recurrent symptoms of a current disability, may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   As explained above, however, in with respect to these disabilities, aside from the Veteran's act of merely filing a claim for service connection-which, in and of itself, has no significant evidentiary value for this purpose-there is no lay or medical indication that the Veteran has currently claimed disability that "may be associated with" an even, injury, or disease in service, or "persistent or recurrent symptoms of disability" since service.  As such, no VA examination/and or opinion is/are required here.

As a final point, the Board notes that, in her May 2011 substantive appeal, the Veteran asserted that her disabilities are "related to her military service" and, during a July 2010 mental health consultation, she stated that her pancreatitis is "related to all the stuff she was exposed to in Iraq as well as the water she drank there."  However, to whatever extent these lay assertions, alone, are being offered in an attempt establish the required elements of the claims for service connection, such attempt must fail.  The medical etiology of the disabilities for which service connection is sought are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although, lay persons are competent to provide opinions on some medical issues (see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the complex disabilities here at issue involve internal processes not observable or otherwise perceivable through one of the five senses.  As such, the  specific matter whether each such disability is  medically related to the Veteran's  military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for chronic pancreatitis and a bleeding stomach ulcer must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that either claimed disability is related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for chronic pancreatitis is denied.

Service connection for a bleeding stomach ulcer is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


